Mr. Justice Blanco Lugo
delivered the opinion of the Court.
On January 16, 1967 we rendered judgment in appeal No. C-65-138, The People of Puerto Rico v. Superior Court, etc., affirming an order which had granted a new trial to appellant, Miguel Quiñones Ramos.1 The trial having been held, the jury found him guilty of a violation of § 8 of the Weapons Law, 25 L.P.R.A. § 418, and, on the same evidence, the presiding judge found him guilty of violation of § 6 of said Act, 25 L.P.R.A. § 416. He was sentenced to serve, concurrently, from 3 to 5 years in the penitentiary, and one year in jail. He appealed.
1. In People v. Ribas, 83 P.R.R. 371, 376 (1961), we adopted the policy which allows a party against whom a *3witness testifies in a criminal prosecution to obtain copy of the statements given by said witness which are related to the events and activities of the case as to which the witness has testified at the trial, without the necessity of having previously established during the cross-examination the necessary grounds for the impeachment of his testimony. We specifically conditioned this right of defendant to the fact that the petition be presented “after [the witness] having testified and when he is called for cross-examination.” Several months later, in People v. Ramos, 84 P.R.R. 542, 548 (1962), while considering the situation of witnesses for the prosecution who were not used by the prosecuting attorney and who were placed at the disposal of the defense, we refused to extend the policy of Ribas as to the delivery of the sworn statements in the hands of the prosecuting attorney on the ground that the doctrine invoked was based on the fact “that defendant should have every opportunity to challenge the veracity of the witnesses who testify against him,” and, therefore, it is not until the witness has testified that the right to obtain the statement arises. And in People v. Díaz, 86 P.R.R. 529, 532 (1962), we held that when a witness waived by the prosecuting attorney is introduced by the defense and testifies, the defendant is entitled to receive copy of the statements given, referring again to the opportunity to impeach his testimony. But we also mentioned that the purpose of the criminal prosecution “is to ascertain the truth to further fair administration of justice.” However, we limited the discovery by providing that at the request of the prosecuting attorney, the presiding judge should examine the statement in order to ascertain whether it contains information which should be kept confidential for the purposes of an effective prosecution, and if he so determines, he shall direct that the statement be transcribed, eliminating the confidential material and then deliver it to the defense. People v. Ramos, supra, was strictly followed in People v. Cotto Torres, 88 P.R.R. 22, 37 (1963) *4and People v. Martell Cajigas, 88 P.R.R. 617, 629 (1968).
We have agreed to re-examine the doctrine established in People v. Ramos, supra, in order to adopt that procedural rule which better guarantees a just and impartial trial, without granting undue advantages to any of the parties and without prejudicing a true and complete introduction of the facts for the adjudication by the trier.2
The situation which we are considering presupposes that, at the close of the introduction of evidence by the prosecuting attorney, certain witnesses whose names appear on the back of the information are waived, since it is evidence of a cumulative nature to that already introduced, and they are placed at the disposal of the defense to utilize them or not, in accordance to defendant’s convenience, therefore avoiding that there might arise the presumption that if they had testified, their testimony would have been adverse to the People, subd. 5 of § 102 of the Law of Evidence, 32 L.P.R.A. § 1887. See People v. Hernández Pérez, 93 P.R.R. 180, 188-189 (1966); People v. Flores Berty, 92 P.R.R. 562 (1965); People v. Pinto Medina, 90 P.R.R. 570, 576 (1964); People v. Orona Merced, 89 P.R.R. 329, 337 (1963); People v. Cotto Torres, 88 P.R.R. 22, 31 (1963); People v. Torres, 86 P.R.R. 239 (1962). Although we might incur tautology, it is necessary to emphasize that the cumulative testimonies refer to those who seek to establish elements of evidence which have already been introduced by the witnesses who testified. In connection with these witnesses who had previously testified, according to Ribas, the defense had the opportunity of obtaining their sworn statements as soon as the direct examination was terminated, and no morel But the fact that they have not occupied the witness stand should not be given *5a disproportionate importance. The purpose of placing the cumulative evidence at the disposal of the defense is to give them the opportunity of determining, by their examination, whether, if their testimony is offered orally, facts may be alleged which benefit defendant’s position. This purpose may not be fully complied with in refusing access to their previous sworn statements. In what other manner could the fidelity of the memory which the witness has of the facts be proven? Or that facts are intentionally concealed in the interview so that in testifying about the same defendant is placed in an extremely precarious position by the devastating- effect which an adverse testimony introduced by defendant himself may produce? Unless it is sought that defendant take the undue risk of weakening his defense by an impeachment of the testimony of the waived witness whom he decides to use to contradict expressions contained in the statements. That would not be a healthy rule when defendant’s right to an adequate defense is considered. On the other hand, no prejudice may be caused to the prosecuting attorney since, if he had used the witnesses, he would have had to deliver the statements at the close of their testimonies, and also, already at this stage of the proceedings the necessity of protecting the secretive nature of the preliminary investigation of the prosecuting attorney has disappeared. The exercise by the prosecuting attorney of good judgment in the inclusion of witnesses on the back of the information and in the waiver of their testimonies, for being of a cumulative nature, is all that is required.
In the exercise of our inherent power to supervise the judicial proceedings, cf. People v. Soto Zaragoza, 94 P.R.R. 332, 335 (1967), we adopt as a rule to govern the proceedings held as of May 1, 1970, that the defense be permitted to inspect the sworn statements in the possession of the prosecuting attorney of those witnesses for the prosecution that are waived because they constitute evidence of a *6cumulative nature. People v. Ramos, 84 P.R.R. 542 (1962), People v. Díaz, 86 P.R.R. 529 (1962), and People v. Cotto Torres, 88 P.R.R. 22 (1963), are expressly overruled insofar as this particular is concerned.3
Going on to the facts of the case at bar, an examination thereof reveals that the refusal to deliver the statement of the witness, Martin Ferrer Román, waived by the prosecuting attorney, did not cause appellant a substantial prejudice which warrants the reversal of the judgment. According to the evidence, witness Ferrer arrived at Salustiano Tirado’s establishment after appellant had drawn out a firearm and aimed at the former, for a period of more than 15 minutes, as affirmed by Tirado, and Doris Sanabria who at the time was in the cafetín. When Ferrer arrived, Quiñones Ramos told him that he was going to kill Tirado, the former answering that “you do not kill anybody” (Tr. Ev. 89); Ferrer told Quiñones to kill him, “that what he was doing was abusing an elderly person” (Tr. Ev. 96); and then appellant put the revolver in his pocket and went to the back part of the store. As it may be seen, the offense had already been committed when Ferrer arrived at the scene of the crime, and any testimony which he may have rendered would not have the effect of detracting what had occurred before his arrival as told by the witnesses mentioned.
2. The offering by the defense of a sworn extrajudicial statement of the deceased witness, Adela Rosa Cajigas, which had been used to substantiate the petition for a new trial, was not admitted. They pretended to justify its admissibility as a statement against the witness’ penal interest, relying on the ground that it could have placed her in jeopardy of a proceeding for perjury. It suffices to say that it was not conclusively established that the witness had given *7another contradictory statement to the prosecuting attorney in the investigation of the case, and that the typical situation where another person admits responsibility for the facts charged against defendant is not involved.4 Besides, the state of our legislation, § 35(4) of the Law of Evidence, 32 L.P.R.A. § 1678(4) — limits the admission of declarations against interest “in respect to [the] 'property” — 5 and the case law, People v. Santana, 76 P.R.R. 635, 640 (1954); People v. Márquez, 67 P.R.R. 303, 306 (1947); People v. Camacho, 66 P.R.R. 810, 813 (1947); People v. Marchand, 53 P.R.R. 640, 646 (1938); prohibited the consent to the defense’s petition.6
3. The inference from the incidents recited in the third error, which might have been drawn as to the result of the former trial, did not justify the discharge of the jury. Piñero Agosto v. Superior Court, 94 P.R.R. 193 (1967). The judge’s timely intervention and the adequate instructions on that particular avoided any prejudice which may have been conceivably caused to appellant, especially if it is considered that the defense had mentioned the former trial on several occasions — from the very moment of the selection of the jury —and that no express reference was made to the judgment rendered.
*84. The evidence for the prosecution is sufficient to support the conviction, especially the testimony of witnesses Salustiano Tirado and policeman Manuel Chico, to whom appellant voluntarily delivered the weapon. Actually, appellant does not make any effort to point out the insufficiency of the evidence nor the alleged contradictions. The assignment is frivolous.
5. We agree that under the circumstances of the case the minimum term of three years is excessive and that the same should be reduced in order to propitiate the ends of the Indeterminate Sentence Act.
The judgment'rendered by the Superior Court, Aguadilla Part, on June 29, 1967, in case G-63-99, will be modified to reduce the minimum term to one year, and as thus modified,the judgments rendered on said date will be affirmed.
Mr. Justice Santana Becerra dissented in part. Mr. Chief Justice Negrón Fernández and Mr. Justice Hernández Matos did not participate herein.
—0—

 The majority of the Court relied on the fact that the jury had been erroneously charged about the aspect of incidental possession of a weapon, Rule 188(d)(5) of the Rules of Criminal Procedure. Three other judges concurred and alleged that, in addition, the petition partook of the nature of a coram nobis, Rules 188(f) and 192.


 Since his concurrence in People v. Díaz, supra at p. 533 and in People v. Cotto Torres, supra at p. 37, Mr. Justice Santana Becerra had expressed himself in a favorable sense to the delivery of the sworn statements of witnesses waived by the prosecuting attorney.


 Since an aspect of the due process of law is not involved, any consideration concerning our power to give prospective effect to the procedural rule which we adopt now is vain.


 All that is stated in the sworn statement offered is that “in the investigation of this case I testified before the prosecuting attorney, forced by my concubine, but when I found out that Miguel had been found guilty of carrying weapons, I was aggrieved by this injustice. . .


 See Rule 512 of the Rules of Evidence, proposed since 1958.


 This rule of exclusion of declarations against the penal interest of the deponent has been strongly criticized. See McCormick, Law of Evidence, § 255; 2 Jones, Law of Evidence, § 296; 5 Wigmore, Evidence, § 1476; Morgan, Declarations Against Interest, 5 Vand. L. Rev. 451 (1952); Jefferson, Declarations Against Interest: An Exception to the Hearsay Rule, 58 Harv. L. Rev. 1 (1944); Morgan, Declarations Against Interest in Texas, 10 Texas L. Rev. 399 (1932); Notes in 62 Nw. U.L. Rev. 934 (1967); 18 Syracuse L. Rev. 61 (1966), 12 De Paul L. Rev. 323 (1963), 16 Wash. & Lee L. Rev. 126 (1959), and 61 W. Va. L. Rev. 149 (1959). See, also, 162 A.L.R. 446.